*1204In re Latter, Stanford; Yuspeh, Robert L.;- — Plaintiffs); applying for writ of certio-rari and/or review; Parish of Orleans, Civil District Court, Div. “L”, No. 93-14637; to the Court of Appeal, Fourth Circuit, No. 97CA-1968.
Writ granted. The court of appeal erroneously stated that this suit was filed on September 13, 1993 (not September 3, 1993, the actual date of filing) after the deadline set out in LSA-R.S. 9:5605(B). Therefore, the case is remanded to the court of appeal for reconsideration of its opinion in light of the correct date of filing.
TRAYLOR, J., not on panel.